IN THE UNITED STATES COURT OF APPEALS
                                                                           United States Court of Appeals
                              FOR THE FIFTH CIRCUIT                                 Fifth Circuit

                                                                                FILED
                                  _____________________
                                                                              March 27, 2009
                                      No. 08-30912
                                   Summary Calendar                       Charles R. Fulbruge III
                                  _____________________                           Clerk


HEATHER JENKINS; MELISSA DAWN
McKEE

                                                                        Plaintiffs-Appellants

v.


SLIDELLA, LLC; SIZELER REAL ESTATE
MANAGEMENT COMPANY, INC.; FLOURNOY
CONSTRUCTION COMPANY, LLC

                                                                      Defendants-Appellees




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   (2:05-CV-370)


Before WIENER, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Plaintiffs-Appellants Heather Jenkins and Melissa Dawn McKee

(“Plaintiffs”) appeal from the district court’s grant of the summary judgment

motions of all defendants, dismissing plaintiffs’ action with prejudice.                           We

affirm.

       Plaintiffs’ claims against the defendants are grounded in assertions


       *
           Pursuant to 5 TH C IR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
C IR . R. 47.5.4.
that they, as tenants under a residential lease of an apartment in Slidell,

Louisiana, allegedly owned by defendant Slidella LLC or Sizelor Property

Investors,   Inc.,   or   both,   allegedly       managed    by   Sizelor    Real   Estate

Management      Company, Inc., and            allegedly     constructed     by   defendant

Flournoy Construction Company, LLC., suffered various health problems that

they attribute to exposure to toxic mold. Plaintiffs blame the presence of such

mold on errors or omissions of the various defendants.

      Following the plaintiffs’ designation of Chester J. Doll, Johnny

Belenchia, and Ernest D. Lykissa as expert witnesses, defendants filed

motions in limine to exclude the testimony of those persons for their failure to

meet the requirements for expert testimony prescribed in Federal Rule of

Evidence 702 and Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S.

579, 592-93 (1993). Defendants also filed motions for summary judgment of

dismissal, conditioned on their success in convincing the district court to

grant their motions in limine and exclude the testimony of the plaintiffs’

aforesaid expert witnesses.

      Following due proceedings had, the district court granted those motions

in limine for reasons extensively set forth in the court’s Order and Reasons

entered June 27, 2008, and for additional reasons set forth in its Judgment of

July 17, 2008 dismissing plaintiffs’ suit with prejudice at their cost.

Following post-judgment motion practice, plaintiffs timely filed their notice of

                                              2
appeal on September 10, 2008.

      We have now reviewed the record on appeal for this case, including the

briefs of the parties and the reasons explained by the district court for

excluding the testimony of the expert witnesses proffered by the plaintiffs, in

the absence of which plaintiffs obviously had insufficient evidence to pursue

their claims. Our de novo review of the rulings of the district court satisfies

us that they and the eventual orders and judgments of that court are not just

free of reversible error but are correct and proper. For essentially the same

reasons set forth by the district court, we affirm the exclusion of the

testimony of those expert witnesses and therefore affirm the judgment of the

district court dismissing the plaintiffs’ action with prejudice as well.

AFFIRMED.




                                      3